UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JOHN SMITH,

                                   Plaintiff,
                                                                     19-CV-3572-LTS
                       -against-

 EXECUTIVE OFFICE FOR UNITED STATES
 ATTORNEYS,

                                   Defendant.


                                                ORDER

                 The Court has received Plaintiff’s opposition, dated June 19, 2021 (docket entry

no. 62), to Defendant’s motion for summary judgment (docket entry no. 51). Plaintiff’s

opposition contains his unredacted name, address, and complete date of birth.

                 For the reasons stated in the Court’s sealed order dated January 8, 2020, the Court

will file a copy of Plaintiff’s opposition, with Plaintiff’s name, address, and the month and date

of Plaintiff’s birth date redacted, on the public docket, and will file the original, unredacted

opposition under seal.

                 The Clerk of Court is respectfully directed to remove docket entry no. 62 from the

public docket.

       SO ORDERED.

Dated: New York, New York
       July 2, 2021
                                                                /s/ Laura Taylor Swain
                                                               LAURA TAYLOR SWAIN
                                                               Chief United States District Judge


Copy mailed to:
Plaintiff John Smith



SMITH - ORD RE JUNE 19 2021 OPP.DOCX               VERSION JULY 2, 2021                              1
